Exhibit 10.40

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
March 11, 2013, by and between Galena Biopharma, Inc., a Delaware corporation
(“Employer”), and Rosemary Mazanet, M.D., Ph. D., an individual and resident of
the State of Connecticut (“Employee”), with reference to the following facts:

WHEREAS, Employer and Employee are parties to an Employment Agreement dated as
of April 18, 2012 (the “Employment Agreement”), pursuant to which Employee
serves as Employer’s Executive Vice President and Chief Medical Officer; and

WHEREAS, Employer and Employee wish to amend the Employment Agreement in certain
respects as provided in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, Employer and Employee
hereby agree as follows:

1. Definitions. Terms not otherwise defined in this Amendment shall have the
meanings attributed to such terms in the Employment Agreement. References in the
Employment Agreement and this Amendment to this “Agreement” mean the Employment
Agreement as amended by this Amendment and as further amended from time to time
as provided in the Employment Agreement.

2. Amendments.

(a) Section 4 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

4. Term. Employee’s employment shall commence on the Effective Date and shall
terminate on April 18, 2014 (the “Term”), unless sooner terminated in accordance
with Section 6. Notwithstanding any other provision of this Agreement, following
the expiration of the Term, Employee’s employment shall continue on the terms
and provisions hereof on an “at will” basis; as such, Employee’s employment may
be terminated by Employer for any reason at any time upon written notice to
Employee, or by Employee for any reason at any time upon not less than 30 days’
prior written notice to Employer, subject to Section 6.2(b) of this Agreement.

(b) Section 6.2 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:

6.2. Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause; provided, however, that Employer shall
remain obligated to continue paying

 

1



--------------------------------------------------------------------------------

Employee’s Base Salary at the time of termination for a period of six months
following the termination. Upon any termination pursuant to this Section 6.2,
Employee shall, not later than three days after the date of termination, be
entitled to payment of any unused vacation time (only as accrued as of the date
of such termination as provided in this Agreement and in accordance with
applicable law) and reimbursement of business expenses accrued but unpaid as of
the date of termination. If in the event of a change of control of Employer
during the Term, the compensation, benefits, title, or duties of Employee under
this Agreement are reduced, or Employee must relocate more than 50 miles from
her current residence, Employee shall be considered terminated by Employer
without Cause, with all of the benefits and payments due Employee as detailed in
this Section 6.2.

3. No Other Changes to the Employment Agreement. Except as expressly amended by
this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

GALENA BIOPHARMA, INC.       EMPLOYEE By:  

/s/ Mark J. Ahn

     

/s/ Rosemary Mazanet

  Mark J. Ahn, Ph.D., President and Chief Executive Officer       Rosemary
Mazanet, M.D., Ph. D.

 

2